DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The verification result utilization system of claims 10-14 and 16 is no longer being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because claim 10 has been amended to recite the structure of “third processing circuitry.” Support for this amendment is found in paragraphs [0247-0249] of the Published Application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-7, 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki (US 2019/0101864 A1) in view of Harada et al. (US 7,296,873 B2).
Regarding claim 1, Nagasaki discloses an authenticity determination system comprising (fig. 1): a server (300); and an image forming apparatus (PR1) connected to the server (300) through a network (6), the image forming apparatus (PR1) 
Regarding claim 17, Nagasaki discloses an image forming apparatus (PR1) connected to a server (300) through a network (6), the image forming apparatus (PR1) comprising: a memory (34); and circuitry (32) configured to: acquire apparatus identification information (serial number SN1), for identifying the image forming apparatus (PR1) from the memory (34), acquire consumables container identification information (cartridge number CN0), for identifying a container (20) of predetermined consumables (toner), from the container which is mounted in the 
Regarding claims 2, 4 and 5, Nagasaki discloses wherein the consumables container identification information (CN0) transmitted from the image forming apparatus (PR1) to the server (300) is identification information for identifying a container of consumables for security (identification of a cartridge serial number is a 
6, 7 and 9, Nagasaki discloses wherein in a case that the information on the determination transmitted from the second circuitry (332) is negative, the first circuitry (32) is further configured to: refrain from executing the printing based on the output source identification information using the predetermined consumables (when CPU 332 determines that the cartridge number and serial number do not match that stored in memory, thus transmitting a negative determination in step S26, CPU 32 controls print execution unit 16 not to execute printing in step S32; ¶ [0069]); and execute another printing using consumables other than the predetermined consumables (when a toner container with a cartridge number matching the previously registered cartridge number is installed, CPU 32 would execute printing using that toner container); wherein in a case the information on the determination transmitted from the second circuitry (332) is negative, the first circuitry (32) is further configured to: refrain from executing the printing based on the output source identification information using the predetermined consumables (when CPU 332 determines that the cartridge number and serial number do not match that stored in memory, thus transmitting a negative determination in step S26, CPU 32 controls print execution unit 16 not to execute printing in step S32; ¶ [0069]); and refrain from executing another printing using the consumables other than the predetermined consumables (CPU 32 controls print execution unit 16 not to execute printing which includes the use of any consumables, such as paper; ¶ [0069]); wherein in a case that the information on the determination transmitted from the second circuitry (332) is negative, the first circuitry (32) is further configured to: execute the printing based on the output source identification information (information about the cartridge number associated with the particular 
Although Nagasaki discloses an authenticity determination process for use of a particular cartridge in a particular image forming apparatus upon new cartridge installation, it is silent on performing the authenticity determination in response to a print request.
Harada et al., herein Harada, teaches a system which receives a request to print using a predetermined consumable (S401; fig. 8); and in response to receiving the request to print using the predetermined consumables (15), performs an authenticity determination (S402-S408).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Nagasaki with the authenticity determination performed after a print request at taught in Harada to prevent deterioration of printing quality even when a refilled product is installed (Harada, c. 1, ll. 61-67).
Regarding method claim 18, the method steps thereof are met by the operation of the apparatus of Nagasaki in view of Harada as set forth above.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki (US 2019/0101864 A1) in view of Harada et al. (US 7,296,873 B2), and further, in view of Lewis et al. (US 2017/0309104 A1).
Regarding claim 3, Nagasaki in view of Harada disclose the invention as set forth above.
Nagasaki in view of Harada are silent on using an infrared responsive toner.
Lewis et al., herein Lewis, teaches an authenticity determination system (fig. 1) wherein a document (110) is printed with consumables (IR-responsive toner) for security that absorb less light in a visible light wavelength range than in an infrared wavelength range (secure document 110 may be printed on using infrared responsive toner, which absorbs less light in a visible light wavelength range than in an infrared wavelength range; ¶ [0036]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Nagasaki in view of Harada with the infrared responsive toner of Lewis to increase security by providing a document image that is not visible under normal light.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki (US 2019/0101864 A1) in view of Harada et al. (US 7,296,873 B2), and further, in view of Nishimura (JP 2013-083794 A).
Regarding claim 8, Nagasaki in view of Harada discloses the invention as set forth above, and Nagasaki further discloses, in a case that the information on the determination transmitted from the second circuitry (332) is negative, the first circuity (32) is further configured to refrain from executing the printing based on the 
Nagasaki in view of Harada is silent on printing with a lower resolution when a toner cartridge is determined to be non-genuine.
Nagasaki in view of Harada teaches when it is determined that toner cartridge (108a) is non-genuine, a first circuitry (100) is further configured to: execute another printing using the consumables (non-genuine product) other than predetermined consumables (genuine product) with lower resolution compared to the printing executed when the information on the determination is affirmative (when it is determined that toner cartridge 108a is a non-genuine product, image forming apparatus 100 executes printing with a lower resolution compared to printing with a genuine product; Abstract, Solution).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Nagasaki in view of Harada to print at a lower resolution using a non-genuine product as taught in Nishimura to allow a user to still print while preventing leakage and printing failure when printing with a non-genuine product (Nishimura, Abstract, Problem to be Solved). 

Claims 10, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki (US 2019/0101864 A1) in view of Harada et al. (US 7,296,873 B2), and further, in view of Sarvestani (US 9,369,287 B1).
10, 14, and 16, Nagasaki discloses the invention as set forth above.
Nagasaki in view of Harada is silent on a verification result utilization system.
Sarvestani teaches wherein the second circuitry (circuitry of main application server 30; fig. 1) is further configured to: communicate with a verification result utilization system (40, 90) including third processing circuitry configured to read output source identification information (RFID, NFC, QR codes) of an output (computing device 90 can read RFID, NFC, and QR codes of document 10) and transmit a verification request of the output source identification (RFID, NFC, QR codes) information to the second circuitry (computing device 90 transmits a verification request of RFID, NFC, QR codes to server 30; step 1 between server 30 and computing device 90 in Fig. 1); register the output source identification information (RFID, NFC, QR codes) in a case that the printing based on the output source identification information on the output (10) using a predetermined consumables is executed (server 30 registers the RFID and NFC codes with a QR code to be printed on document 10 using a predetermined consumable based on the RFID and NFC codes; step 4 between server 30 and computing device 40 in Fig. 1); receive the verification request designating the output source identification information (RFID, NFC, QR codes) from the verification result utilization system (server 30 receives a verification request from computing device 90); verify the output source identification information (RFID, NFC, QR codes) based on whether the output source identification information is stored (server 30 verifies the registered information of document 10 stored in database 50; c. 8, ll. 32-35); and transmit a verification result to the verification result utilization system (server 30 transmits verification 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Nagasaki in view of Harada to provide a verification system as taught in Sarvestani to provide a highly secure method of authenticating a document with a server and to alleviate the fraud normally associated with conventional authentication methods of physical security features of a document (Sarvestani, c. 1, ll. 18-33).

Allowable Subject Matter
Claims 11-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “wherein the second circuitry is further configured to: store a first number of verifications of the output source identification information in association with the output source identification information; and transmit information on a comparison result between the first 11.
The prior art does not disclose or suggest “the second circuitry is further configured to: register output identification information for identifying an output in association with the output source identification information; receive a verification request designating the output identification information from the verification result utilization system; store a second number of verifications of the output identification information in association with the output source identification information; and transmit information on a comparison result between the second number and a second threshold to the verification result utilization system” in combination with the remaining claim elements as recited in claim 12.
The prior art does not disclose or suggest “wherein in a case that a verification request designating the product identification information and the delivery destination information is received from the verification result utilization system, the second circuitry is further configured to: store the product identification information and the delivery destination information; and transmit, in a case that the same product identification information and the same delivery destination information are already stored, a verification result to the verification result utilization system indicating that the verification request of the same product identification information and the same delivery destination information has been received in the past” in combination with the remaining claim elements as recited in claim 13.
	The prior art does not disclose or suggest “wherein the first circuitry is further configured to print user identification information for identifying a user who printed the output using the predetermined consumables, and the second circuitry is further 15.    

Response to Arguments
Applicant’s arguments, see Response, p. 14, filed 5 August 2021, with respect to the rejection(s) of independent claim 1 under Nagasaki have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Harada.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        just